                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

CHRISTINE JENKINS,                             )
                                               )
                  Plaintiff,                   )
                                               )
        v.                                     )           CV 119-079
                                               )
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                                               )
                  Defendant.                   )
                                          _________

                                          ORDER
                                          _________

        Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72, this appeal from the

final decision of the Commissioner of Social Security denying Plaintiff’s claim for Social

Security benefits has been referred to the undersigned for review and recommendation as to

disposition. On October 9, 2019, the Court issued a Briefing Order in which Plaintiff was

directed to file her brief within thirty days and Defendant was to file his brief forty-five days

after Plaintiff’s. (Doc. no. 9.) On December 3, 2019, after the Court granted Plaintiff an

extension, Plaintiff filed her brief, but Defendant has failed to respond within the forty-five-

day deadline. (Doc. nos. 10-12.)

        Thus, Defendant shall have until the close of business on Friday, January 31, 2020, to

file his brief.

        SO ORDERED this 24th day of January, 2020, at Augusta, Georgia.
